—Appeal unanimously dismissed. Memorandum: Contrary to the People’s contention, the challenge of defendant to the legality of the minimum period of the indeterminate sentence of imprisonment survives his waiver of the right to appeal (see, People v Seaherg, 74 NY2d 1, 9). That challenge, however, was rendered moot by defendant’s conditional release (see, People v Meli, 142 *911AD2d 938, 939, Iv denied 72 NY2d 921; see generally, People v Hamilton, 214 AD2d 783). (Appeal from Judgment of Monroe County Court, Bristol, J. — Criminal Possession Weapon, 3rd Degree.) Present — Pigott, Jr., P. J., Green, Wisner, Kehoe and Burns, JJ.